As Filed with the Securities and Exchange Commission on April 2, 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENERAL COMMUNICATION, INC. (Exact name of registrant as specified in its charter) ALASKA 92-0072737 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2550 Denali Street, Suite 1000, Anchorage, Alaska 99503-2781 (Address of Principal Executive Offices)(zip code) GCI 401(k) PLAN (Full title of the plan) John M. Lowber General Communication, Inc. 2550 Denali Street, Suite 1000, Anchorage, Alaska99503-2781 (Name and address of agent for service) (Telephone number, including area code, of agent for service) Copy to: Julius J. Brecht Wohlforth, Johnson, Brecht, Cartledge & Brooking, A Professional Corporation 900 West 5th Avenue, Suite 600, Anchorage, Alaska99501 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer x Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting company o CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered1 Proposed maximum offering price per share2 Proposed maximum aggregate offering price Amount of registration fee2 General Communication, Inc. Common Stock Class A $ $ $ 1In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described below. 2Estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457 and based upon the average of the high and low prices of $5.88 per share and $5.78 per share, respectively, i.e., an average of $5.83 per share, as quoted on the Nasdaq Stock Market on March 29, 2010. 1 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information The contents of the initial registration statement pertaining to the General Communication, Inc. Qualified Employee Stock Purchase Plan (since renamed GCI 401 (k) Plan and hereafter "Plan") filed with the Securities and Exchange Commission on Form S-8 on April 5, 1993 (Registration No. 33-60728) and the subsequent registration of additional shares filed with the Commission on Form S-8 on September 27, 1995 (Registration No. 333-8760), on November 6, 1998 (Registration No. 333-66877), on September 1, 2000 (Registration No. 333-45054), and on June 25, 2003 (Registration No. 333-106453), and on August 7, 2008 (Registration No. 333-152857), and the Company's annual report on Form 10-K for the year ended December 31, 2009, and the Plan's annual report on Form 11-K for the year ended December 31, 2008, all other reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act of 1934 since December 31, 2009, and the description of the Company's common stock as contained in the Form 10, as amended, filed pursuant to that act are incorporated by reference into this Registration Statement.Required opinions, consents and signatures are included in this Registration Statement in accordance with the provisions of Form S-8. Item 2.Registrant Information and Employee Plan Annual Information See Item 1. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference See Item 1. Item 4.Description of Securities See Item 1. Item 5.Interests of Named Experts and Counsel See Item 1. 2 Item 6.Indemnification of Directors and Officers See Item 1. Item 7.Exemption from Registration Claimed See Item 1. Item 8.Exhibits See Exhibit Index and Exhibits at the end of this Registration Statement. Item 9.Undertakings See Item 1. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Municipality of Anchorage, State of Alaska, on April 2, 2010. GENERAL COMMUNICATION, INC. (Registrant) By:/s/ Ronald A. DuncanBy:/s/ John M. Lowber Ronald A. DuncanJohn M. Lowber President, ChiefSenior Vice President, Executive Officer Chief Financial Officer Principal Executive Officer) (Principal Financial Officer) By:_/s/ Lynda L. Tarbath Lynda L. Tarbath Vice President, Chief Accounting Officer (Principal Accounting Officer) 3 Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: /s/ Ronald A. DuncanApril 2, 2010 Ronald A. Duncan Date President, Chief Executive Officer and Director (Principal Executive Officer) Stephen M. Brett Date Chairman of the Board and Director /s/ Jerry A. Edgerton March 26, 2010 Jerry A. Edgerton Date Director /s/ Scott M. FisherMarch 25, 2010 Scott M. Fisher Date Director William P. Glasgow Date Director /s/ Mark W. KroloffMarch 29, 2010 Mark W. Kroloff Date Director /s/ Stephen R. MooneyMarch 31, 2010 Stephen R. Mooney Date Director /s/ James M. SchneiderMarch 25, 2010 James M. Schneider Date Director 4 The Plan.Pursuant to the requirements of the Securities Act of 1933, the Plan has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Municipality of Anchorage, State of Alaska, on April 2, 2010. GCI 401(k) PLAN By:/s/ John M. Lowber John M. Lowber Plan Administrator 5 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 EXHIBITS TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FOR THE GCI 401(k) PLAN 6 EXHIBIT INDEX Exhibit No.Description 4Instruments Restated Articles of Incorporation of General Communication, Inc. Bylaws of General Communication, Inc. Certificate of Secretary on copy of GCI 401(k) Plan, effective as of January 1, 2010 ("Plan") with the attached Plan (as displayed in Exhibit 4.3.1A) Certificate of Secretary on resolution adopted by Board of Directors at its December5, 2009 meeting approving the Plan with attached excerpt from minutes of meeting including resolution (as displayed in Exhibit 4.3.2A) Certificate of Secretary on action by Board of Directors at its February 8, 2010 meeting adopting a resolution authorizing an increase of the allocation of common stock for requisition by the Plan (as displayed in Exhibit 4.3.3A) IRS Determination of Qualified Employee Stock Purchase Plan and U.S. Department of Labor comments on ERISA, dated March 8, 1988 IRS Determination on Prototype Non-Standardized Profit Sharing Plan with CODA Issued To Prudential Insurance Co of America, dated March31, 2008 5 Opinion re legality Legal Opinion on Legality of Shares, dated April 2, 2010 15 None 23 Consents ofindendent registered public accounting firm and counsel Consent of Wohlforth, Johnson, Brecht, Cartledge and Brooking, A Professional Corporation Consent of Grant Thornton LLP Consent of KPMG LLP 24 None 7 99 Additional Exhibits Certificate of Secretary on Board of Directors action by resolution adopted at its August 17, 2007 meeting appointing new Plan Administrator and copy of resolution Resolution Appointing New Member to Plan Committee 1 Incorporated by reference and previously filed with the SEC as an exhibit to the Company's annual report on Form 10-K for the year ended December 31, 2007. 2 Incorporated by reference and previously filed with the SEC as an exhibit to the Company's annual report on Form 10-Q for the quarter ended September 30, 2007. 3 Incorporated by reference and previously filed with the SEC as an exhibit to the Company's Registration Statement for the Plan (Registration No. 33-60728) filed April 5, 1993. 4 Incorporated by reference and previously field with the SEC as an exhibit to the Company's registration statement for the Plan (Registration No. 333-152857) filed August 7, 2008. 8
